Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 	Group I, claim(s) 1-19, drawn to receiving inbound messages and indicating customer availability through electronic interaction channel  	Group II, claim(s) 20-33, drawn to customer of enterprise engaging in chat session that is associated with customer interaction, wherein the chat system uses multiple interaction channels to send and receive messages. 	Group III, claim(s) 34-41, drawn to storing customer interactions that forms a channel of customer interactions between customers and customer representatives of an enterprise. 	Group IV, claim(s) 42-48, drawn to storing records with customers from enterprise that expose and presents user interface controls. 	Group V, claim(s) 49-54, drawn to exposing user interface controls to define terms and storing records of marketing communications. 	Group VI, claim(s) 55-59, drawn to presenting chat system to a customer to enable the customer to pay for products. 	Group VII, claim(s) 60-80, drawn to presenting chat system to a customer via browser to enable checkout form to buy product, wherein messages containing customer interactions and checkout form are being communicated through chat channel. 	Group VIII, claim(s) 81-91, drawn to presenting user interface for user to submit payment of a bill, The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I requires receiving inbound messages and indicating customer availability through electronic interaction channel. Group II requires customer of enterprise engaging in chat session that is associated with customer interaction, wherein the chat system uses multiple interaction channels to send and receive messages. Group III requires storing customer interactions that forms a channel of customer interactions between customers and customer representatives of an enterprise. Group IV requires storing records with customers from enterprise that expose and presents user interface controls.	Group V requires to exposing user interface controls to define terms and storing records of marketing communications. Group VI requires presenting chat system to a customer to enable the customer to pay for products. Group VII requires presenting chat system to a customer via browser to enable checkout form to buy product, wherein messages containing customer interactions and checkout form are being communicated through chat channel. Group VIII requires presenting user interface for user to submit payment of a bill, wherein different controls are invoked to display bill information and initiate communication between the user and the biller. Group I, Group II, Group III, Group, IV, Group V, Group VI, Group VII, Group VIII lack unity of invention because the groups do not share the same or corresponding technical feature as each group requires a different method to verify applications.
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (27 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention may be made with our without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence of identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

	Applicant is requested to formally cancel the non-elected claims.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) any be the fee required under 37 CFR 1.17(i).

	Applicant is also advised that the response must be submitted to the Office within 60 calendar days. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANIA M PENA-SANTANA/Examiner, Art Unit 2457